DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0055, lines 14-15, delete “248” and replace it with –348--.  Paragraph 0056, line 3 delete “inductor” and replace it with –conductor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a first plate rectifier connected to the first output lead of the first transformer and the third output lead of the second transformer; a second plate rectifier connected to the first output lead and the third output lead; a third plate rectifier connected to the second output lead of the first transformer and the fourth output lead of the second transformer; a fourth plate rectifier connected to the second output lead of the first transformer and the fourth output lead of the second transformer”; however, the specification and the figures do not show these features as claimed.  It is suggested to correct the above deficiencies as shown and describe in figure 3.  Claim 18 recites “the first output lead and the second output lead are symmetrically connected to the first plate rectifier and the second plate rectifier, and wherein the third output lead and the fourth output lead are symmetrically connected to the third plate rectifier and the fourth plate rectifier”; however, the specification and the figures do not show these features as claimed.  It is suggested to correct the above deficiencies as shown and describe in figure 3.
Claim 19 recites the limitation "the second AC power" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a first plate rectifier connected to a first output lead of the first transformer and a second output lead of the first transformer; a second plate rectifier connected to the first output lead and the second output lead; a third plate rectifier connected to the first output lead and the second output lead; a fourth plate rectifier connected to the first output lead and the second output lead”; however, the specification and the figures do not show these features as claimed.  It is suggested to correct the claim as shown and describe in figure 4.
Claims 11-17, 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for indirectly including the above deficiencies. 
Allowable Subject Matter
Diekmann et al. (US 8,530,789) discloses a power module cartridge for a welder with a rectifier plate that fits into a rectifier slot and a transformer that fits into the transformer receptacle.
Claims 1-9 are allowed.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose power conversion circuitry configured to convert input power to welding-type power, the power conversion circuitry comprising: a first transformer configured to output first alternating current (AC) power; a second transformer configured to output second alternating current (AC) power; and a rectifier configured to convert the first AC power and the second AC power to direct current (DC) output power, the rectifier comprising: a first plate rectifier connected to a first output lead of the first transformer and a second output lead of the first transformer; a second plate rectifier connected to the first output lead and the second output lead; a third plate rectifier connected to a third output lead of the second transformer and a fourth output lead of the second transformer; a fourth plate rectifier connected to the third output lead of the second transformer and the fourth output lead of the second transformer; and
a first output terminal symmetrically connected to the first plate rectifier, the second plate rectifier, the third plate rectifier, and the fourth plate rectifier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836